                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

    ERIK FELLOWS,

                        Plaintiff,
                 v.                                     Case No. 3:21-cv-000126-SLG

    KYLEAH LAUREN YATES,

                        Defendant.


                          ORDER RE MOTION TO DISMISS
                        AND MOTION FOR A SPEEDY HEARING

         Before the Court at Docket 12 is Defendant Kyleah Lauren Yates’ Motion to

Dismiss. Plaintiff Erik Fellows responded in opposition at Docket 14, to which

Yates replied at Docket 16. Also before the Court at Docket 6 is Fellows’ Motion

for a Speedy Hearing. Yates responded in opposition at Docket 13, to which

Fellows replied at Docket 15. Oral argument was not requested and was not

necessary to the Court’s decision.

                      FACTUAL & PROCEDURAL BACKGROUND

         Yates, a seaman, was allegedly injured on November 14, 2019, while

working on the F/V SPARTAN, a vessel owned by Fellows.1 Yates has received

maintenance and cure from Fellows.2


1
    Docket 12 at 1–2 (MTD); Docket 14 at 1 (Opp.).
2
 Docket 12-1 at 6, ¶ 8 (State Court Compl.); Docket 14 at 2 (Opp.). Maintenance payments
were suspended for a three-month period in mid-2020 but otherwise have been continually paid.
Docket 14 at 2 n.2, 6 (Opp.) (filed Aug. 5, 2021). Cf. Docket 6 at 2 (Mot. for Speedy Hr’g) (“The
$50 daily stipend continues as of this date [July 16, 2021].”). “Under the general maritime law, a



           Case 3:21-cv-00126-SLG Document 18 Filed 08/31/21 Page 1 of 8
         Fellows initiated this action in federal court on May 21, 2021.3 Pursuant to

28 U.S.C. § 2201, Fellows seeks a declaratory judgment to determine Yates’

claimed entitlement to maintenance and cure stemming from the alleged injury

aboard the F/V SPARTAN.4 Fellows filed the instant motion for a speedy hearing

pursuant to Federal Rule of Civil Procedure 57 on July 16, 2021.5

         On or about July 23, 2021, Yates filed a seaman’s complaint for

maintenance and cure, as well as a Jones Act claim and an unseaworthiness

claim, in the state Superior Court at Kodiak.6 Yates filed the instant motion to

dismiss Fellows’ federal action on July 30, 2021.7

         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333(1),

which grants it original jurisdiction over “[a]ny civil case of admiralty or maritime

jurisdiction.”




seaman who falls ill or becomes injured while in the service of a ship is entitled to maintenance
and cure by his employer. This right includes (1) maintenance—a living allowance for food and
lodging to the ill seaman; [and] (2) cure—reimbursement for medical expenses[.]” Lipscomb v.
Foss Mar. Co., 83 F.3d 1106, 1109 (9th Cir. 1996) (internal quotation marks omitted).
3
    See Docket 1 (Compl.).
4
    Docket 1 at 2, ¶ 4 (Compl.). Yates answered the complaint on June 25, 2021. See Docket 4.
5
    See Docket 6 (Mot. for Speedy Hr’g).
6
    See generally Docket 12-1 (State Court Compl.).
7
    Docket 12 (MTD).


Case No. 3:21-cv-000126-SLG, Fellows v. Yates
Order re Motion to Dismiss and Motion for a Speedy Hearing
Page 2 of 8
           Case 3:21-cv-00126-SLG Document 18 Filed 08/31/21 Page 2 of 8
                                          DISCUSSION

          The parties dispute whether the maintenance and cure claim should proceed

in federal or state court. Fellows asserts that the maintenance and cure claim

should be heard in federal court, with the Jones Act and unseaworthiness claims

proceeding in state court.8 Yates seeks to dismiss this action and have all of her

claims heard by a jury in state court.9

          As an initial matter, Fellows asserts that Yates expressly agreed in her

crewmember contract to the adjudication of her claims in this forum.10 To the

extent that Fellows is asserting that this district court is the only proper forum to

determine maintenance and cure, that assertion is without merit.                     The forum

selection clause of the crewmember contract clearly states that that “[a]ny claim or

lawsuit by crewmember [Yates] shall be brought in Alaska State Court in Kodiak

or in the United States D[i]strict Court for the District of Alaska.”11 Accordingly,

both parties expressly agreed to adjudicate their claims in either forum.

          The Supreme Court has “repeatedly characterized the Declaratory

Judgment Act as ‘an enabling Act, which confers a discretion on the courts rather

than an absolute right upon the litigant.’”12 In determining whether to exercise its


8
    See generally Docket 14 (Opp.).
9
    See generally Docket 12 (MTD); Docket 16 (Reply).
10
     Docket 14 at 4 (Opp.).
11
     Docket 16-2 at 9 (Crewmember Contract).
12
     Wilton v. Seven Falls Co., 515 U.S. 277, 287 (1995) (quoting Public Serv. Comm’n of Utah v.

Case No. 3:21-cv-000126-SLG, Fellows v. Yates
Order re Motion to Dismiss and Motion for a Speedy Hearing
Page 3 of 8
            Case 3:21-cv-00126-SLG Document 18 Filed 08/31/21 Page 3 of 8
discretion, a district court may consider the three factors identified by the Supreme

Court in Brillhart13 and other factors identified by the Ninth Circuit in Dizol.14 The

Court addresses these factors in turn.

                 1. Avoiding Needless Determination of State Law Issues

          There are no state law issues to determine here because Fellows’

entitlement to maintenance and cure is governed by federal admiralty law.15

Accordingly, this factor weighs in favor of the Court maintaining the declaratory

action.




Wycoff Co., 344 U.S. 237,241 (1952)); see id. at 286 (“Since its inception, the Declaratory
Judgment Act has been understood to confer on federal courts unique and substantial discretion
in deciding whether to declare the rights of litigants.”); 28 U.S.C. § 2201(a) (“any court of the
United States . . . may declare the rights and other legal relations of any interested party
seeking such declaration” (emphasis added)); see also R.R. St. & Co. Inc. v. Transp. Ins. Co.,
656 F.3d 966, 975 (9th Cir. 2011) (noting that the Ninth Circuit has “allowed district courts broad
discretion [to abstain from exercising jurisdiction] as long as it furthers the Declaratory Judgment
Act’s purpose of enhancing ‘judicial economy and cooperative federalism.’” (quoting Gov't
Emps. Ins. Co. v. Dizol, 133 F.3d 1220, 1224 (9th Cir. 1998))).
13
  Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494–95 (1942); see Dizol, 133 F.3d at 1225
(“The Brillhart factors remain the philosophic touchstone for the district court. The district court
should avoid needless determination of state law issues; it should discourage litigants from filing
declaratory actions as a means of forum shopping; and it should avoid duplicative litigation.”);
see also Wilton, 515 U.S. at 286–90.
14
     Dizol, 133 F.3d at 1225 n.5.
15
  See Garrett v. Moore-McCormack Co., 317 U.S. 239, 245 (1942) (“It must be remembered
that the state courts have concurrent jurisdiction with the federal courts to try . . . in personam
[actions] such as maintenance and cure. The source of the governing law applied is in the
national, not the state, governments.” (footnote omitted)); Fitzgerald v. U.S. Lines Co., 374 U.S.
16, 17 (1963) (“maintenance and cure [is a] traditional admiralty remedy[]”).


Case No. 3:21-cv-000126-SLG, Fellows v. Yates
Order re Motion to Dismiss and Motion for a Speedy Hearing
Page 4 of 8
            Case 3:21-cv-00126-SLG Document 18 Filed 08/31/21 Page 4 of 8
                 2. Discouraging Forum Shopping

          Fellows paid maintenance and cure for most of the time period from Yates’

injury to the filing of this action for declaratory relief in federal court. And Yates

filed the state court action and moved to dismiss in this forum relatively quickly—

just over one month after filing her answer to Fellows’ complaint.16 And, most

importantly, the forum selection clause provides for litigation in either forum.

Accordingly, this factor does not weigh for or against the Court maintaining the

declaratory action.

                 3. Avoiding Duplicative Litigation

          In state court, Yates filed claims for Jones Act negligence, unseaworthiness,

and maintenance and cure.17 Here, Fellows seeks declaratory judgment only as

to maintenance and cure.18 The maintenance and cure claim for declaratory relief

in federal court is therefore duplicative to the state law maintenance and cure

claim. Additionally, whether Fellows acted negligently or if the F/V SPARTAN was

unseaworthy may inform the nature and extent of the injury suffered by Yates,

which in turn implicates maintenance and cure. Accordingly, this factor weighs

heavily against the Court maintaining the declaratory action.




16
  Compare Docket 4 (Answer) (June 25, 2021) with Docket 12-1 (State Court Compl.) (on or
about July 23, 2021) and Docket 12 (MTD) (July 30, 2021).
17
     Docket 12-1 at 4–6, ¶¶ 6–9 (State Court Compl.).
18
     Docket 1 at 4–5, § IV. Prayer for Relief (Compl.).


Case No. 3:21-cv-000126-SLG, Fellows v. Yates
Order re Motion to Dismiss and Motion for a Speedy Hearing
Page 5 of 8
            Case 3:21-cv-00126-SLG Document 18 Filed 08/31/21 Page 5 of 8
               4. Dizol Factors

       The Ninth Circuit has identified other factors that a district court may

consider, including

       [w]hether the declaratory action will settle all aspects of the
       controversy; whether the declaratory action will serve a useful
       purpose in clarifying the legal relations at issue; whether the
       declaratory action is being sought merely for the purposes of
       procedural fencing or to obtain a ‘res judicata’ advantage; or whether
       the use of a declaratory action will result in entanglement between the
       federal and state court systems.19

Here, the declaratory action will only settle the issue of maintenance and cure.

The declaratory action will be no more useful in clarifying the parties’ legal

relationship in that regard than a jury verdict in state court. The declaratory action

may have been sought to prevent Yates from presenting her maintenance and

cure claim to a jury. And yet Fellows filed this action before Yates filed suit in state

court and only after paying maintenance and cure for most of the time period since

Yates’ injury.

       As to the question of whether the declaratory action will result in

unnecessary entanglement between the federal and state court systems, the Court

finds Yates’ arguments persuasive. Relying on the “Savings to Suitors” clause, 28

U.S.C. § 1333, which allows seamen to bring Jones Act claims in state court, and

Fitzgerald v. U.S. Lines Co., 374 U.S. 16 (1963), where the Supreme Court held


19
   Dizol, 133 F.3d at 1225 n.5 (“In addition, the district court might also consider the convenience
of the parties, and the availability and relative convenience of other remedies.”) (internal
quotation marks omitted).


Case No. 3:21-cv-000126-SLG, Fellows v. Yates
Order re Motion to Dismiss and Motion for a Speedy Hearing
Page 6 of 8
         Case 3:21-cv-00126-SLG Document 18 Filed 08/31/21 Page 6 of 8
that seamen are entitled to a jury trial on maintenance and cure claims when those

claims are brought with Jones Act and unseaworthiness claims, Yates asserts that

she is entitled to a trial by jury in state court on all her claims.20 Fellows responds

that in federal court, “Yates does not have a fundamental right to a jury trial on her

maintenance and cure claim, because . . . it is an admiralty/maritime claim.”21 This

is because “[i]n admiralty cases, . . . the Seventh Amendment neither requires jury

trials nor forbids them.”22 But Fellows adds, “regardless, if the Court so chooses,

it may empanel a jury to hear the claims, including an ‘advisory jury.’”23

          While Fitzgerald did not address state and federal court entanglement, the

Supreme Court’s reasoning strongly counsels in favor of entitlement to a jury trial

on all of Yates’ claims, including maintenance and cure, especially in light of the

congressional intent behind the Savings to Suitors clause, which “embodies a

presumption in favor of jury trials and common law remedies in the forum of the

claimant’s choice.”24          And while a jury, including an advisory jury, could be


20
     See, e.g., Docket 12 at 3 (MTD); Docket 16 at 3–4 (Reply).
21
  Docket 14 at 13 (Opp.) (citing Smith v. Transworld Drilling Co., 773 F.2d 610, 616 (5th Cir.
1985)).
22
   Ghotra by Ghotra v. Bandila Shipping, Inc., 113 F.3d 1050, 1056 (9th Cir. 1997) (citing
Fitzgerald, 374 U.S. at 20).
23
     Docket 14 at 13 (Opp.) (citing Fed. R. Civ. P. 39(c)).
24
   Beiswenger Enters. Corp. v. Carletta, 86 F.3d 1032, 1037 (11th Cir. 1996); see Royal
Caribbean Cruises, Ltd. v. Whitfield, 664 F. Supp. 2d 1270, 1277 (S.D. Fla. 2009) (“In a case
where a district court conducts a bench trial in a declaratory action concerning maintenance and
cure while a state court Jones Act case is pending, the Saving to Suitors Clause is undermined
to the extent that the court’s findings are res judicata to the state court case. This is because the
seaman would be deprived of a jury on such findings, thus raising the concern that he will be

Case No. 3:21-cv-000126-SLG, Fellows v. Yates
Order re Motion to Dismiss and Motion for a Speedy Hearing
Page 7 of 8
            Case 3:21-cv-00126-SLG Document 18 Filed 08/31/21 Page 7 of 8
empaneled in this forum to hear the maintenance and cure claim, the Court sees

little purpose in doing so. Yates already has a right to trial by jury in state court on

all her claims, and two sets of juries deciding closely related issues regarding the

same underlying facts could produce conflicting results. Accordingly, the Savings

to Suitors clause and Fitzgerald strongly counsel in favor of a jury trial in state court

on all of Yates’ claims, thereby eliminating any risk of entanglement between the

federal and state court systems.

       In conclusion, the Brillhart and Dizol factors weigh against the Court

exercising its discretion to preside over Fellows’ declaratory judgment action.

                                         CONCLUSION

       In light of the foregoing, IT IS HEREBY ORDERED that Defendant Kyleah

Lauren Yates’ Motion to Dismiss at Docket 12 is GRANTED. IT IS FURTHER

ORDERED that the Complaint for Declaratory Relief at Docket 1 is DISMISSED

without prejudice. IT IS FURTHER ORDERED that Plaintiff Erik Fellows’ Motion

for a Speedy Hearing at Docket 6 is DENIED as moot.

       The Clerk of Court is directed to enter a final judgment accordingly.

       Dated this 31st day of August, 2021 at Anchorage, Alaska.

                                                      /s/ Sharon L. Gleason
                                                      UNITED STATES DISTRICT JUDGE


deprived of his saving to suitors rights after he has exercised those rights by filing an action in
state court.”); see also Fitzgerald, 374 U.S. at 21 (“Only one trier of fact should be used for the
trial of what is essentially one lawsuit to settle one claim split conceptually into separate parts
because of historical developments.”).


Case No. 3:21-cv-000126-SLG, Fellows v. Yates
Order re Motion to Dismiss and Motion for a Speedy Hearing
Page 8 of 8
          Case 3:21-cv-00126-SLG Document 18 Filed 08/31/21 Page 8 of 8
